



Exhibit 10.2.22
 
 
 
Regeneron Pharmaceuticals, Inc. 
 
ID: [           ] 
Notice of Grant of Performance Restricted
777 Old Saw Mill River Road 
Stock Units and Performance Restricted Stock


Tarrytown, New York 10591 
Unit Agreement (“Notice”)


 
 
 
[NAME] 
Performance RSU Number:
  [           ] 
[ADDRESS] 
Plan: 
  [           ] 
 
ID: 
  [           ] 
 





Effective <date> (the “Grant Date”) you have been granted Performance Restricted
Stock Units with respect to a target number of [ ] shares of REGENERON
PHARMACUTICALS, INC. (the “Company”) common stock (the “Target PSU”). Please
refer to Section 2, Definitions below for definitions of certain terms used in
this Notice. Any capitalized term used but not defined in this Notice shall have
the meaning given to such term in the Plan.


1. Vesting Criteria and Rules.


A. Primary Performance Schedule.


The Performance Restricted Stock Units shall be eligible to vest based on
determinations that are to be made first upon the fourth anniversary of the
Grant Date and second upon the fifth anniversary of the Grant Date, subject to
earlier determinations upon a Change in Control. Rules regarding the timing of
issuance of shares of Company Stock in connection with the vesting of
Performance Restricted Stock Units are set forth below under Section 3, Special
Rules (“Special Rules”).


The number of shares of Company Stock deliverable in respect of determinations
that are to be made upon the fourth anniversary of the Grant Date shall be based
on the following matrix (the “4-Year Goal”):


4-Year Goal


Level
Cumulative TSR
Payout (as percentage of Target PSU)
Maximum
+75%
225%
 
+69%
200%
 
+63%
175%
 
+57%
150%
 
+52%
125%
Target
+46%
100%
 
+34%
75%
Threshold
+22%
50%








--------------------------------------------------------------------------------





5-Year Goal


The number of shares of Company Stock deliverable in respect of determinations
that are to be made upon the fifth anniversary of the Grant Date shall be based
on the following matrix (the “5-Year Goal”), except that the number of shares of
Company Stock deliverable shall be net of the number (if any) of shares of
Company Stock previously delivered in respect of the 4-Year Goal:


Level
Cumulative TSR
Payout (as percentage of Target PSU)
Maximum
+101%
225%
 
+93%
200%
 
+84%
175%
 
+76%
150%
 
+69%
125%
Target
+61%
100%
 
+44%
75%
Threshold
+28%
50%





No Performance Restricted Stock Units shall vest for performance below the
Threshold level (except as set forth below under Section 1.B, Secondary Relative
TSR Performance Schedule (the “Secondary Relative TSR Performance Schedule”))
and no additional payments shall be made for payments above the Maximum level.
There shall be straight line interpolation to determine the payout percentage
earned for performance above the Threshold level and falling between the
percentages specified in the matrices shown above and below. In the event of a
Change in Control prior to the fourth anniversary of the Grant Date, the
performance period shall be deemed to have ended on the date of the Change in
Control and the payment of Company Stock shall be based on the compound annual
growth rate (“CAGR”) of the TSR attained as of such date for the shortened
performance period (as determined by the Committee) measured against the CAGR
levels set forth in the matrix below. In the event of a Change in Control
between the fourth and fifth anniversaries of the Grant Date, the performance
period shall be deemed to have ended on the date of the Change in Control and
the payment of Company Stock shall be based on the CAGR of the TSR attained as
of such date for the shortened performance period (as determined by the
Committee) measured against the CAGR levels set forth in the matrix below, net
of any shares paid pursuant to the determination of the 4-Year Goal. Further, in
the event that no Performance Restricted Stock Units have vested hereunder
pursuant to the CAGR of the TSR attained for a shortened performance period
(whether or not occurring after the first four years of the performance period),
the Secondary Relative TSR Performance Schedule shall be applied, except that
the relative TSR described therein shall be determined over the shortened
performance period.


The following CAGR matrix shall be used to determine the number of shares of
Company Stock deliverable in respect of TSR performance over a shortened
performance period:


Level
CAGR
Payout (as percentage of Target PSU)
Maximum
+15%
225%
 
+14%
200%
 
+13%
175%
 
+12%
150%
 
+11%
125%
Target
+10%
100%
 
+7.5%
75%
Threshold
+5%
50%






--------------------------------------------------------------------------------





B. Secondary Relative TSR Performance Schedule


If, immediately following the determination of performance against the 5-Year
Goal (or upon a shortened performance period due to a Change in Control, as
described above), (1) no Performance Restricted Stock Units have vested
hereunder and (2) the Company’s TSR for such 5-year period (or shortened
performance period, as applicable) is at least 200 basis points above the TSR of
the Nasdaq Biotech Index (composite return) as determined by the Committee for
the corresponding period, then a number of Performance Restricted Stock Units
equal to 50% of the Target PSU shall vest hereunder.


To the extent not earned pursuant to the criteria set forth above, the
Performance Restricted Stock Units shall be forfeited upon the fifth anniversary
of the Grant Date.


2. Definitions.


“Beginning Stock Price” shall mean the Fair Market Value of a share of the
Company Stock on the Grant Date.


“Closing Price” of a share of Company Stock, as of a date of determination,
shall mean (1) the closing sales price per share of Company Stock on the
national securities exchange or national market system on which such stock is
principally traded on such date or, if such date is not a trading day, on the
last preceding date on which there was a sale of such stock on such exchange, or
(2) if the shares of Company Stock are not then listed on a national securities
exchange or national market system, or the value of such shares is not otherwise
determinable, such value as determined by the Committee in good faith.


“Dividend Value” shall mean the value of any dividends paid on a share of
Company Stock during the applicable measurement period, with the payment date
deemed to have occurred on the ex-dividend date for such dividend and the amount
of such dividend deemed reinvested in shares of Company Stock as of the
ex-dividend date (based on the Closing Price of such shares on such date).


“Ending Stock Price” shall mean the average Closing Price of a share of Company
Stock for the twenty trading days immediately preceding the applicable
determination date, after adjusting for the Dividend Value, as applicable.


“Plan” shall mean the Amended and Restated Regeneron Pharmaceuticals, Inc. 2014
Long-Term Incentive Plan, as amended from time to time.


“TSR” shall mean the percent return on a share of Company Stock, determined
using the following calculation:


TSR = (Ending Stock Price - Beginning Stock Price)/(Beginning Stock Price)


3. Special Rules.


Upon a termination of employment due to death or retirement (as defined in the
Company’s employee handbook as in effect on the date hereof) (such retirement,
“Retirement”), the Performance Restricted Stock Unit award shall remain
outstanding, and vesting and forfeiture shall be determined in the manner set
forth in this Notice, without regard to such termination of employment.


For the avoidance of doubt, and notwithstanding any provision in this Notice,
the Performance Restricted Stock Unit Agreement, or the Plan to the contrary, no
termination of employment shall be deemed to take place unless the Recipient has
ceased both to be employed by and to provide service [(other than continued
service on the board of directors of the successor, surviving, or resulting
entity of the Company following a Change in Control, as described below)]1 to
the Company and/or its Subsidiaries.




 ____________________
1 Not applicable to Notices for P. Roy Vagelos, M.D.





--------------------------------------------------------------------------------





Upon any termination of employment other than (1) due to death, (2) due to
Retirement, or (3) following a Change in Control, any unvested portion of the
Performance Restricted Stock Units shall be immediately forfeited.


In the event that the Company pays dividends during a performance period, the
number of shares of Company Stock subject to the Target PSU shall be increased
by a number of shares of Company Stock equal to the aggregate amount of the
dividend payable with respect to the number of shares of Company Stock subject
to the Target PSU, divided by the Fair Market Value of a share of the Company
Stock on the ex-dividend date with respect to such dividend.


[Except in the case of vesting determinations made early due to the occurrence
of a Change in Control, shares]2 [Shares]3 of Company Stock earned pursuant to
the Performance Restricted Stock Unit Agreement and this Notice shall be
delivered (subject to satisfaction of the applicable tax withholding
requirements) as soon as practicable (but in no event more than 30 days)
following the applicable vesting determination described above, which shall be
made by the Committee within 30 days following completion of the applicable
performance period.


[In the case of vesting determinations made early due to the occurrence of a
Change in Control, shares of Company Stock earned pursuant to the Performance
Restricted Stock Unit Agreement and this Notice based on a determination made as
a result of such Change in Control shall be delivered (subject to satisfaction
of the applicable tax withholding requirements) as soon as practicable (but in
no event more than 30 days) following the fifth anniversary of the Grant Date
(subject to your continued employment upon such anniversary); provided, however,
that in the event that your employment is terminated prior to such fifth
anniversary and upon or within the two-year period immediately following the
Change in Control either by the Company without Cause (as defined below) or by
you for Good Reason (as defined below) or due to your death, such shares shall
be delivered upon or within 30 days following such termination (and shall be
forfeited upon any other termination of employment). In addition, in the event
that the Performance Restricted Stock Units are not assumed or converted into an
economically-equivalent right upon a Change in Control, Performance Restricted
Stock Units earned as a result of vesting determinations made early due to the
occurrence of a Change in Control shall be delivered upon or as soon as
practicable following the Change in Control.


For purposes of this Notice, “Cause” shall mean (i) in the case where there is
no employment agreement, consulting agreement, change in control agreement or
plan, or similar agreement or plan in effect between you and the Company (or
otherwise applicable to you) on the Grant Date (or where there is such an
agreement or plan but it does not define “cause” (or words of like import)) (A)
the willful and continued failure by you substantially to perform your duties
and obligations to the Company (other than any such failure resulting from your
incapacity due to physical or mental illness), including without limitation,
repeated refusal to follow the reasonable directions of the Company, violation
of the Company’s Code of Business Conduct and Ethics, knowing violation of law
in the course of performance of your duties of employment, repeated absences
from work without a reasonable excuse, or intoxication with alcohol or illegal
drugs while on the Company’s premises during regular business hours; (B) fraud
or material dishonesty against the Company; or (C) a conviction or plea of
guilty or nolo contendere to a felony or a crime involving material dishonesty;
or (ii) in the case where there is an employment agreement, consulting
agreement, change in control agreement or plan, or similar agreement or plan in
effect between you and the Company (or otherwise applicable to you) on the Grant
Date that defines “cause” (or words of like import), as defined under such
agreement or plan. For purposes of this paragraph, no act, or failure to act, on
your part shall be considered “willful” unless done, or omitted to be done, by
you in bad faith and without reasonable belief that the action or omission was
in the best interest of the Company.


For purposes of this Notice, “Good Reason” shall mean (i) in the case where
there is no employment agreement, consulting agreement, change in control
agreement or plan, or similar agreement or plan in effect between you and the
Company (or otherwise applicable to you) on the Grant Date (or where there is
such an agreement or plan but it does not define “good reason” (or words of like
import)) a termination of employment by you within one hundred twenty (120) days
after the occurrence of one of the following events after the occurrence of a
Change in Control
 ____________________
2 Not applicable to Notices for P. Roy Vagelos, M.D.
3 Only applicable to Notices for P. Roy Vagelos, M.D.





--------------------------------------------------------------------------------





unless such events are fully corrected in all material respects by you within
thirty (30) days following written notification by you to the Company that you
intend to terminate your employment hereunder for one of the reasons set forth
below: (A) (1) any material diminution in your duties and responsibilities from
those which existed immediately prior to a Change in Control (except in each
case in connection with the termination of your employment for Cause or as a
result of your death, or temporarily as a result of your illness or other
absence), or (2) the assignment to you of duties and
responsibilities materially inconsistent with the position held by you; (B) any
material breach by the Company of any material provision of any written
agreement with you or failure to timely pay any compensation obligation to you;
(C) a reduction in your annual base salary or target bonus opportunity (if any)
from that which existed immediately prior to a Change in Control; or (D) if you
are based at the Company’s principal executive office, any relocation therefrom
or, in any event, a relocation of your primary office of more than fifty (50)
miles from the location immediately prior to a Change in Control; or (ii) in the
case where there is an employment agreement, consulting agreement, change in
control agreement or plan, or similar agreement or plan in effect between you
and the Company (or otherwise applicable to you) on the Grant Date that defines
“good reason” (or words of like import), as defined under such agreement or
plan[; provided, however, that any such definition shall be deemed, solely for
purposes of this Notice, to include as one of the reasons that the employment of
Leonard S. Schleifer, M.D., Ph.D. with the Company under the Amended and
Restated Employment Agreement, dated as of November 14, 2008, by and between Dr.
Schleifer and the Company, as in effect from time to time (the “Employment
Agreement”), has ended due to Dr. Schleifer’s Involuntary Termination (as
defined in the Employment Agreement)].4]5 [For purposes of this Notice, in the
event of a termination without Cause or for Good Reason on or within the
two-year period following a Change in Control, continued service on the board of
directors of the successor, surviving, or resulting entity of the Company in a
Change in Control transaction shall not affect the payment timing (which shall
be upon or within 30 days following such termination).6]


You and the Company agree that these Performance Restricted Stock Units are
granted under and governed by the terms and conditions of the Plan and the
enclosed Performance Restricted Stock Unit Agreement, both of which are attached
and made a part of this document. You and the Company further agree that these
Performance Restricted Stock Units are intended to be short-term deferrals
exempt from the provisions of Section 409A of the Code and shall be construed
and interpreted in accordance with such intention.


 ____________________
4 Only applicable to Notices for George D. Yancopoulos, M.D., Ph.D.
5 Not applicable to Notices for P. Roy Vagelos, M.D.
6 Not applicable to Notices for P. Roy Vagelos, M.D.





--------------------------------------------------------------------------------






REGENERON PHARMACEUTICALS, INC.
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO
THE AMENDED AND RESTATED REGENERON PHARMACEUTICALS, INC.
2014 LONG‑TERM INCENTIVE PLAN
THIS AGREEMENT (this “Agreement”), made as of the date on the Notice of Grant of
Performance Restricted Stock Units, by and between Regeneron Pharmaceuticals,
Inc., a New York corporation (the “Company” and, together with its Subsidiaries,
the “Employer”), and the employee named on the Notice of Grant of Performance
Restricted Stock Units (the “Recipient”). Any capitalized term used but not
defined in this Agreement shall have the meaning given to such term in the Plan
(as defined below).
WHEREAS, the Recipient is an employee of the Company (or a Subsidiary of the
Company) and the Company desires to afford the Recipient the opportunity to
acquire or enlarge the Recipient’s stock ownership in the Company so that the
Recipient may have a direct proprietary interest in the Company’s success; and
WHEREAS, the Committee administering the Amended and Restated Regeneron
Pharmaceuticals, Inc. 2014 Long‑Term Incentive Plan (as amended from time to
time, the “Plan”) has granted (as of the effective date of grant specified in
the Notice of Grant of Performance Restricted Stock Units) to the Recipient a
Performance Restricted Stock Unit (as defined below) with respect to the number
of shares of Company Stock as set forth in the Notice of Grant of Performance
Restricted Stock Units.
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties agree as follows:
1.Grant of Award. Pursuant to Section 9 of the Plan, the Company grants to the
Recipient, subject to the terms and conditions of the Plan and subject further
to the terms and conditions set forth herein, a restricted stock unit (referred
to in the Plan as “Phantom Stock”) (each such unit, a “Performance Restricted
Stock Unit”) with respect to the shares of Company Stock as determined in
accordance with the Notice of Grant of Performance Restricted Stock Units. The
Participant’s record of Company Stock ownership shall be recorded in the books
of the Company only when and to the extent the Performance Restricted Stock
Units vest and the shares of Company Stock are issued. At the Recipient’s
request, vested shares may be evidenced by stock certificates or book-entry
registration.
2.Vesting; Forfeiture. (a) The Performance Restricted Stock Units granted to the
Recipient shall vest and be forfeited as provided in the Notice of Grant of
Performance Restricted Stock Units. The provisions of this Section 2(a) are
subject to the provisions set forth in the Notice of Grant of Performance
Restricted Stock Units and any employment agreement, consulting agreement,
change in control agreement or plan, or similar agreement or plan in effect
between the Employer and the Recipient (or otherwise applicable to the
Recipient) on the date of grant specified in the Notice of Grant of Performance
Restricted Stock Units.
(b) Except as otherwise provided in any employment agreement, consulting
agreement, change in control agreement or plan, or similar agreement or plan in
effect between the Employer and the Recipient (or otherwise applicable to the
Recipient) on the date of grant specified in the Notice of Grant of Performance
Restricted Stock Units, if the application of the Change in Control provisions
set forth in the Notice of Grant of Performance Restricted Stock Units, similar
provisions in other stock option or equity compensation grants, and other
payments and benefits payable to the Recipient upon termination of employment
with the Employer (collectively, the “Company Payments”) would result in the
Recipient being subject to excise tax (the “Excise Tax”) payable under Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the amount
of any Company Payments shall be automatically reduced to an amount one dollar
less than an amount that would subject the Recipient to the Excise Tax;
provided, however, that the reduction shall occur only if the reduced Company
Payments received by the Recipient (after taking into account further reductions
for applicable federal, state and local income, social security and other taxes)
would be greater than the unreduced Company Payments to be received by the
Recipient minus (i) the Excise Tax payable with respect to such Company Payments
and (ii) all applicable federal, state and local income, social security and
other taxes on such Company Payments. If the Company Payments are to be reduced
in accordance with the foregoing, the Company Payments shall be reduced as
mutually agreed between the Employer and the Recipient or, in the event the
parties cannot agree, in the following order: (1) acceleration of vesting of any
option where the exercise price exceeds the fair market value of the underlying
shares at the time the acceleration would otherwise occur; (2) any lump-sum
severance based on a multiple of base salary or bonus; (3) any other cash
amounts payable to the Recipient; (4) any benefits valued as parachute payments;
and (5) acceleration of vesting of any equity not covered by (1) above.
3.Reserved.





--------------------------------------------------------------------------------





4.Securities Laws Requirements. The Company shall not be obligated to transfer
any shares of Company Stock to the Recipient, if such transfer, in the opinion
of counsel for the Company, would violate the Securities Act (or any other
federal or state statutes having similar requirements as may be in effect at
that time).
5.Invalid Transfers. No purported sale, assignment, mortgage, hypothecation,
transfer, pledge, encumbrance, gift, transfer in trust (voting or other) or
other disposition of, or creation of a security interest in or lien on, any of
the Performance Restricted Stock Units by any holder thereof in violation of the
provisions of this Agreement or the Certificate of Incorporation or the By-Laws
of the Company shall be valid. The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce said
provisions.
6.Taxes. At the time the Recipient recognizes taxable income in respect of the
Performance Restricted Stock Units, an amount equal to the federal, state and/or
local taxes the Company determines it is required to withhold under applicable
tax laws with respect to the Performance Restricted Stock Units shall be due
from the Recipient to the Company and shall (except as may otherwise be
determined by the Board of Directors or the Committee from time to time
(including following the date hereof)) be satisfied by surrendering to the
Company a portion of the shares of Company Stock otherwise deliverable with
respect to the Performance Restricted Stock Units the vesting of which gives
rise to the withholding obligation (but only to the extent of the minimum
withholding required by law). Shares so surrendered by the Recipient shall be
credited against any such withholding obligation at the Fair Market Value of
such shares on the date of such vesting (and the amount equal to the Fair Market
Value of such shares shall be remitted by the Company to the appropriate tax
authorities). The Recipient understands that he or she (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Agreement.
7.Rights as a Shareholder. The Recipient will not have the rights of a
shareholder with respect to shares of Company Stock subject to the Performance
Restricted Stock Units until the vesting of the Performance Restricted Stock
Units and the delivery of shares of Company Stock with respect to such vesting.
8.Compliance with Law and Regulations. This Agreement, the award hereunder and
any obligation of the Company hereunder shall be subject to all applicable
federal, state and local laws, rules and regulations and to such approvals by
any government or regulatory agency as may be required. Except to the extent
preempted by any federal law, this Agreement shall be construed and administered
in accordance with the laws of the State of New York without reference to its
principles of conflicts of law.
9.Recipient Bound by Plan. The Recipient acknowledges receipt of a copy of this
Agreement and the Plan and agrees to be bound by all the terms and provisions
thereof, which are incorporated herein by reference. To the extent that this
Agreement is silent with respect to, or in any way inconsistent with, the terms
of the Plan, the provisions of the Plan shall govern and this Agreement shall be
deemed to be modified accordingly.
10.Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed given when delivered in person, or by United States mail, at the
following addresses: (i) if to the Company, to: Regeneron Pharmaceuticals, Inc.,
777 Old Saw Mill River Road, Tarrytown, NY 10591, Attention: Secretary, and (ii)
if to the Recipient, to: the Recipient at Regeneron Pharmaceuticals, Inc., 777
Old Saw Mill River Road, Tarrytown, NY 10591, or, if the Recipient has
terminated service with the Company, to the last address for the Recipient
indicated in the records of the Company, or such other address as the relevant
party shall specify at any time hereafter in accordance with this Section 10.
11.No Obligation to Continue Employment. This Agreement does not guarantee that
the Employer will employ the Recipient for any specified time period, nor does
it modify in any respect the Recipient’s employment or compensation.
12.Recoupment. By entering into this Agreement and accepting the award
hereunder, the Recipient agrees to be bound by the terms of the Company’s Policy
Regarding Recoupment or Reduction of Incentive Compensation for Compliance
Violations, as in effect from time to time (or any successor policy thereto)
(the “Recoupment Policy”), and further acknowledges and agrees that the
Recoupment Policy shall apply to the Performance Restricted Stock Units and the
shares of Company Stock deliverable pursuant to the Performance Restricted Stock
Units granted hereunder (including after all restrictions on such shares have
lapsed).



